Title: Abigail Adams to John Adams, 14 November 1789
From: Adams, Abigail
To: Adams, John


        
          Novbr 14 1789
          my Dearest Friend
        
        I received yours of Novbr 4. on thursday last. Brisler and his Family got here the same Day & are waiting the arrival of Barnard to go into their House. the President got home on fryday last, looks much fatigued with his jouney, and has beat out all his Horses. Brisler says the Roads are getting very bad, and that you will find it very tedious travelling in a few weeks pray take care that your little vehicle does not overset. I wrote you respecting Several articles which I supposed might come with Barnard, but my letters will be too late unless we venture them when he comes on again. Charls wants to have some cider sent, and I think half a dozen Barrels would not be amiss— I wish Brother would get me 20 or 30 dozen of Eggs put into Brand & send me when Barnard returns. we are all well cold excepted. I believe Louissa has the small pox. she has had Some symptoms, but no Eruption worth mentioning & not one that has fill’d. mrs Izard has lost her Baby with it. Richmond Hill has lost much of its Beauty Since you left us. the Trees are all stripd & look dreary but the prospect is Beautifull tho in Ruins.
        Remember me affectionatly to all inquiring Friends and believe me most tenderly / and affectionatly / your
        A Adams—
      